PER CURIAM.
Plaintiff seeks reversal of an adverse judgment entered pursuant to a jury verdict in a negligence suit arising out of a traffic accident which occurred on a divided four-lane highway. The principal thrust of appellant’s case is that the trial court committed reversible error by failing to include in his instructions to the jury a charge on the doctrine of res ipsa loquitur.
Upon consideration of the record on appeal and the briefs and arguments of counsel, it is our opinion that the omission of the requested instruction was not error in view of the facts and circumstances of the case. We have considered the other points raised on appeal and conclude that they are without merit. Accordingly, the judgment appealed is
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ„ concur.